DETAILED ACTION
	The following is a response to the amendment filed 1/18/2022 which has been entered.
Response to Amendment
	Claims 11-23 and 25-29 are pending in the application. Claims 24 and 30 are cancelled.
	-The claim objection has been withdrawn due to applicant amending claim 29 accordingly.
	-The 102 and 103 rejections have been withdrawn due to applicant amending claims 21 and 25 with limitations not disclosed by the prior art of record used in the rejections.
Allowable Subject Matter
Claims 11-23 and 25-29 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Clint Mehall on 2/9/2022.
The application has been amended as follows: 
-Claim 23 has been cancelled.


The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-(as to claim 11) a hydraulic system for electrohydraulically pressing or adjusting a first and second pulley set of a CVT transmission having two electromotive driven hydraulic self-locking pumps wherein when hydraulic pressure is applied and an associated electromotive drive is switched off, the two pumps substantially maintain the applied pressure resulting from a static friction and residual torque of the electromotive drive and in combination with the limitations as written in claim 11. 
-(as to claim 21) a method of constructing a hydraulic system for electrohydraulically pressing or adjusting a first and second pulley set of a CVT transmission by providing a first electromotive driven self locking pump delivering a contact pressure from a reservoir into a chamber of the second set, providing a second self locking pump to displace pressurized medium between a pressure chamber of the first set and chamber of second set, connecting a pressure accumulator to the first and second pumps via a branching between the pumps and providing a resister and blocking valve arranged in parallel with each other between the accumulator and branching and in combination with the limitations as written in claim 21.
-(as to claim 25) a hydraulic system for electrohydraulically pressing or adjusting a first and second pulley set of a CVT transmission by providing a first electromotive driven self locking pump delivering a contact pressure from a reservoir into a chamber of the second set, providing a second self locking pump to displace pressurized medium between a pressure chamber of the first set and chamber of second set, wherein the first pump maintains pressure in the first set chamber after being switched off and the second pump maintains pressure in the second set chamber after being switched off and in combination with the limitations as written in claim 25.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        February 9, 2022